DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. JP2018-167887, filed on September 7, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on April 6, 2021, claims 1-13 are pending. Claims 1-13 are amended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards a “a program storage device readable by machine”, which includes signal embodiments.  In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. 
In the Instant Specification, signal embodiments were not specifically excluded within the definition of “program storage device readable by a machine” (See Instant Specification, Detailed Description, [0069-0083]), thus claim 13 covers ineligible signals per se. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberson et al., United States Patent Application Publication No. US 2020/0067495 A1 (provisional priority to US 62/722,798 filed on Aug. 24, 2018). 

(Roberson, Figs. 1-2, generally) comprising:
 at least one sensor unit configured to output a detection signal, the detection signal being a sign wave having an amplitude corresponding to a physical quantity detected (Figs. 1-2, sensor module, #204; Detailed Description, [0040-0055]); 
a reference signal generation unit configured to generate a first reference signal and a second reference signal, the first reference signal being a sine wave having a frequency equal to a frequency of the detection signal and a phase equal to a phase of the detection signal, and the second reference signal being a sine wave having a frequency equal to the frequency of the detection signal and a phase shifted from the phase of the detection signal (Figs. 3-5, waveform generator, #300; Detailed Description, [0063-0090], “The waveform generator 300 may generate a full waveform by generating two half periods, that are anti-symmetric. For example, the two half periods may be similar in shape but opposite in polarity. For example, the polarity switch 314 may include circuitry configured to switch the polarity each half period based on polarity switch control signals…In one or more embodiments, the waveform is a modulated signal and contains one or more bursts over a period of time. Further, in one or more embodiment, each burst includes a multiple cycles of positive and negative voltage transitions…The phase increment circuitry 302 may be communicatively coupled to the ASIC register configured to program the phase increment…The sensing frequency, may be controlled by the HALF_CYCLE_CNT according to the following equation”); and
 a demodulating unit configured to multiply the detection signal by the first reference signal to generate a first multiplied signal having a direct-current component, thereby outputting a first demodulation signal corresponding to the physical quantity detected, and to multiply the detection signal by the second reference signal to generate a second multiplied signal having a direct-current component, thereby outputting a second demodulation signal corresponding to a noise component (Figs. 3-5,  control signal circuitry, #320; DC offset circuitry, #316; Detailed Description, [0063-0090]).

Regarding claim 2, Roberson further discloses wherein the phase of the second reference signal is shifted by a one-fourth cycle from the phase of the detection signal (Figs. 3-5, Detailed Description, [0061-0066], “In some examples, the new waveform generator design also includes phase increment circuitry that can also be finely tuned to preserve harmonic properties of the waveform. The harmonic properties of the waveform may correspond to the amount of interference that negatively affects the waveform at the harmonics of the waveform.”).

Regarding claim 3, Roberson further discloses a sensor device further comprising:
a driving signal generation unit configured to generate a driving signal for driving the at least one sensor unit, the driving signal being a sine wave having a driving frequency, the detection signal having the driving frequency (Detailed Description, [0044], “…processing system 110 may drive at least one sensor electrode in a capacitive pixel 205 with a transmitter signal and receive resulting signals using one or more of the other sensor electrodes in the capacitive pixel 205, where a resulting signal comprising effects corresponding to the transmitter signal. The resulting signal is utilized by the processing system 110 or other processor to determine the position of the input object. The sensor electrodes that are driven with the transmitter signal are modulated by the transmitter signal relative to the sensor electrodes that receive the resulting signals. In one embodiment, both the sensor electrodes that are driven with the transmitter signal and the sensor electrodes that receive the resulting signals are modulated.”); and
 a control unit configured to calculate a noise amount corresponding to a time-varying change in the second demodulation signal, and if the calculated noise amount exceeds a threshold value, to (Detailed Description, [0056-0060], “The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform. Various circuit components of the waveform generator may be configured to address the RAM table during each half period of the waveform. In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises…In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”).

Regarding claim 4, Roberson further discloses wherein the control unit is further configured to calculate the noise amount according to a plurality of second demodulation signals sequentially generated in the demodulating unit (Detailed Description, [0019-0031], “For example, the sensor electrodes may be disposed over a display panel of a display device, and as the display panel is updated, display update signals are driven onto the display electrodes of the display panel. The display update signals may inject interference into the sensor data, negatively affecting the sensor data; however, display induced interference is difficult to measure and compensate for using current approaches as the interference changes each time the display panel is updated…Transmitter sensor electrodes may be modulated relative to a reference voltage, e.g., system ground, to transmit transmitter signals. Receiver sensor electrodes may be held substantially constant relative to the reference voltage to facilitate receipt of resulting signals. A resulting signal may comprise effect(s) corresponding to one or more transmitter signals, and/or to one or more sources of environmental interference, e.g. other electromagnetic signals.”).


 the demodulating unit is configured to generate the first demodulation signal and the second demodulation signal for each of the plurality of sensor units (Fig. 2, Detailed Description, [0040-0050], “In a first mode of operation, at least one sensor electrode within the capacitive pixels 205 may be utilized to detect the presence of an input object via absolute sensing techniques. A sensor module 204 in processing system 110 is configured to drive a sensor electrode using a trace 240 in each capacitive pixel 205 with a an absolute capacitive sensing signal and measure a capacitance between the sensor electrode and the input object based on the absolute capacitive sensing signal, which is utilized by the processing system 110 or other processor to determine the position of the input object. The absolute capacitive sensing signal may be a modulated signal comprising a varying voltage…In a second mode of operation, sensor electrodes in the capacitive pixels 205 are utilized to detect the presence of an input object via transcapacitance sensing techniques. That is, processing system 110 may drive at least one sensor electrode in a capacitive pixel 205 with a transmitter signal and receive resulting signals using one or more of the other sensor electrodes in the capacitive pixel 205, where a resulting signal comprising effects corresponding to the transmitter signal. The resulting signal is utilized by the processing system 110 or other processor to determine the position of the input object. The sensor electrodes that are driven with the transmitter signal are modulated by the transmitter signal relative to the sensor electrodes that receive the resulting signals. In one embodiment, both the sensor electrodes that are driven with the transmitter signal and the sensor electrodes that receive the resulting signals are modulated”); and
 the control unit is configured to calculate the noise amount for each of the plurality of sensor units, and if a sum of a plurality of noise amounts calculated for the plurality of sensor units exceeds a threshold value, to change the driving frequency (Detailed Description, [0056-0060], “The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform. Various circuit components of the waveform generator may be configured to address the RAM table during each half period of the waveform. In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises…In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”).

Regarding claim 6, Roberson further discloses a device comprising a plurality of sensor units, wherein:
 each of the plurality of sensor units is configured to output the detection signal with a phase delay with respect to the driving signal (Figs. 2-3, Detailed Description, [0040-0070]; See also Deatiled Description, [0110]);
 the demodulating unit is configured to generate the first demodulation signal and the second demodulation signal for each of the plurality of sensor units  (Fig. 2, Detailed Description, [0040-0050], “In a first mode of operation, at least one sensor electrode within the capacitive pixels 205 may be utilized to detect the presence of an input object via absolute sensing techniques. A sensor module 204 in processing system 110 is configured to drive a sensor electrode using a trace 240 in each capacitive pixel 205 with a an absolute capacitive sensing signal and measure a capacitance between the sensor electrode and the input object based on the absolute capacitive sensing signal, which is utilized by the processing system 110 or other processor to determine the position of the input object. The absolute capacitive sensing signal may be a modulated signal comprising a varying voltage…In a second mode of operation, sensor electrodes in the capacitive pixels 205 are utilized to detect the presence of an input object via transcapacitance sensing techniques. That is, processing system 110 may drive at least one sensor electrode in a capacitive pixel 205 with a transmitter signal and receive resulting signals using one or more of the other sensor electrodes in the capacitive pixel 205, where a resulting signal comprising effects corresponding to the transmitter signal. The resulting signal is utilized by the processing system 110 or other processor to determine the position of the input object. The sensor electrodes that are driven with the transmitter signal are modulated by the transmitter signal relative to the sensor electrodes that receive the resulting signals. In one embodiment, both the sensor electrodes that are driven with the transmitter signal and the sensor electrodes that receive the resulting signals are modulated”); 
the reference signal generation unit is configured to generate the first reference signal and the second reference signal based on the driving signal for each of the plurality of sensor units (Figs. 3-5, waveform generator, #300; Detailed Description, [0063-0090]); and 
the control unit is configured to individually set a first phase delay for the first reference signal and a second phase delay for the second reference signal with respect to the driving signal for each of the plurality of the sensor units (Figs. 3-5, phase increment circuitry, #302; Detailed Description, [0064-0090], “The phase increment circuitry 302 may be communicatively coupled to the ASIC register configured to program the phase increment. The ASIC register may be referred to as PHASE_INC. The phase increment may dictate how fast (or by how many addressed at a time) the waveform generator 300 works through the RAM table. The phase increment circuitry 302 may increment a value of the RAM address by some amount after each clock cycle of a clock signal”).

	Regarding claim 7, Roberson further discloses wherein the control unit is further configured to select, when changing the driving frequency, a new driving frequency different from a current driving frequency from among a plurality of predetermined frequencies (Detailed Description, [0056-0060], “The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform. Various circuit components of the waveform generator may be configured to address the RAM table during each half period of the waveform. In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises… One or more embodiments provide a waveform generator with a programmable period of the arbitrary waveform. The programmable period of the arbitrary waveform allows for a flexible sensing frequency that may be finely tunable. For example, a finely tunable sensing frequency may correspond to a sensing frequency that may be shifted by about 1 to 300 KHz. In other embodiments, the sensing frequency may be shifted by other amounts…In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”; See also Detailed Description, [0080-0090], “one or more embodiments, as mentioned above, the sensing frequency is altered by the HALF_CYCLE_CNT. In one or more embodiments, to shift the sensing frequency while preserving the baseline, the sensing frequency may be changed by only changing the HALF_CYCLE_CNT, while keeping the PHASE_INC fixed. In this case, the rising edge 402 duration, T.sub.rise, will remain fixed and only the duration of the flat-top portion 406 of the trapezoidal waveform 400 will change.”).

	Regarding claim 11, Roberson further discloses a sensor device further comprising a driving signal generation unit (Fig. 1-2, display drive module, #208; sensor module, #204) configured to generate a driving signal which is a sine wave, wherein the sensor unit includes: 
at least one electrode that forms a capacitor having a capacitance which changes according to a degree of proximity of an object (Figs. 1-2, capacitive pixels and sensor electrodes, #205; Detailed Description, [0040-0050]); and
 (Figs. 1-2, capacitive pixels and sensor electrodes, #205; Detailed Description, [0040-0050], “In a first mode of operation, at least one sensor electrode within the capacitive pixels 205 may be utilized to detect the presence of an input object via absolute sensing techniques. A sensor module 204 in processing system 110 is configured to drive a sensor electrode using a trace 240 in each capacitive pixel 205 with a an absolute capacitive sensing signal and measure a capacitance between the sensor electrode and the input object based on the absolute capacitive sensing signal, which is utilized by the processing system 110 or other processor to determine the position of the input object. The absolute capacitive sensing signal may be a modulated signal comprising a varying voltage…In a second mode of operation, sensor electrodes in the capacitive pixels 205 are utilized to detect the presence of an input object via transcapacitance sensing techniques. That is, processing system 110 may drive at least one sensor electrode in a capacitive pixel 205 with a transmitter signal and receive resulting signals using one or more of the other sensor electrodes in the capacitive pixel 205, where a resulting signal comprising effects corresponding to the transmitter signal. The resulting signal is utilized by the processing system 110 or other processor to determine the position of the input object. The sensor electrodes that are driven with the transmitter signal are modulated by the transmitter signal relative to the sensor electrodes that receive the resulting signals. In one embodiment, both the sensor electrodes that are driven with the transmitter signal and the sensor electrodes that receive the resulting signals are modulated.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson in view of Roberson et al., Untied States Patent Application Publication No. US 2015/0277621 A1 (hereinafter “Roberson2”).  

Regarding claim 8, Roberson discloses every element of claim 3 but does not explicitly disclose wherein the control unit is further configured to provide a normal mode for detecting the physical quantity and a noise detection mode for detecting the noise, thereby controlling the reference signal generation unit and the demodulating unit, such that the first reference signal and the first demodulation signal are generated in the normal mode, while the second reference signal and the second demodulation signal are generated in the noise detection mode, and


Roberson2, in a similar field of endeavor, discloses a sensor device (Roberson, Figs. 1-2, generally) wherein the control unit is further configured to provide a normal mode for detecting the physical quantity and a noise detection mode for detecting the noise (Detailed Description, [0029-0030]), thereby controlling the reference signal generation unit and the demodulating unit, such that the first reference signal and the first demodulation signal are generated in the normal mode, while the second reference signal and the second demodulation signal are generated in the noise detection mode (Figs. 2-5, Detailed Description, [0042-0055], “Thus, it is desired to adjust system operating parameters only as and when necessary to compensate for high noise conditions. Accordingly, it is desirable to provide an up to date estimate of system noise...G. 5 is a schematic block diagram of an exemplary receiver module 500 including receiver electrodes 504 and 508, and receiver circuitry comprising a plurality of descrambler modules corresponding to a plurality of transmitter signals, plus an additional descrambler module for noise estimation in accordance with various embodiments.”), and
 wherein the control unit calculates the noise amount in the noise detection mode, and if the noise amount exceeds the threshold value, the control unit changes the driving frequency for the normal mode (Detailed Description, [0057-0060]).

It would have been obvious to one of ordinary in the art to have modified the control unit of Roberson to include the teachings of Roberson2 in such a way to provide wherein the control unit is further configured to provide a normal mode for detecting the physical quantity and a noise detection  (Roberson, Abstract, Summary, [0004-0006], “Specifically, the device and method provide improved user interface functionality by measuring and estimating a noise component using a dedicated noise descrambler… By configuring the processing system in this way, the input device and method can determine an up to date noise estimate and adjust operational parameters accordingly, thereby minimizing unnecessary performance degradation. Thus, the sensor device provides increased user interface flexibility..”), which improves user interaction. The fact that Roberson and Roberson2 are directed towards similar types of capacitive sensing devices, given the common inventor and assignee, makes this combination more easily implemented. 

Regarding claim 9, Roberson in combination of Roberson2 discloses every element of claim 8 and Roberson2 further discloses wherein the control unit is further configured to control the demodulation unit such that the first demodulation signal is periodically generated in the normal mode, and to periodically and temporarily shift from the normal mode to the noise detection mode to calculate the noise amount (Fig. 5, Detailed Description, [0048-0050]).
It would have been further obvious to have modified the combination of Roberson and Roberson2 to further include the teachings wherein the control unit is further configured to control the demodulation unit such that the first demodulation signal is periodically generated in the normal mode, and to periodically and temporarily shift from the normal mode to the noise detection mode to calculate (See Roberson, Detailed Description, [0050]). 

Regarding claim 10, Roberson in combination of Roberson2 discloses every element of claim 8 and Roberson2 further discloses wherein the control unit is further configured such that: 
each time the control unit temporarily shifts from the normal mode to the noise detection mode, the control unit sequentially selects a frequency to be used as the driving frequency in the noise detection mode from among a plurality of predetermined frequencies (Detailed Description, [0042-0070], “To compensate for the increased noise and reduce the likelihood of errors, various operating parameters may be adjusted in the presence of noise, such as decreasing the frame rate (which corresponds to increasing the length of a data sampling window).”); and 
the control unit selects, as a new driving frequency for the normal mode, the driving frequency used in a latest noise detection mode in which the second demodulation signal yielded the calculated noise amount smaller than or equal to the threshold value (Detailed Description, [0042-0070], “…an embodiment, the processing system is further configured to: demodulate the resulting signals to determine positional information for an input object based on the resulting signals; and compare the noise estimates to a predetermined threshold value, and to select an operating mode based on whether at least one of the noise estimates exceeds the threshold value.”).

It would have been further obvious to have modified the combination of Roberson and Roberson2 to further include the teachings wherein the control unit is further configured such that: each time the control unit temporarily shifts from the normal mode to the noise detection mode, the control unit sequentially selects a frequency to be used as the driving frequency in the noise detection mode from among a plurality of predetermined frequencies and the control unit selects, as a new  (See inter alia, Roberson2, Detailed Description, [0042-0050]).

Regarding claim 12, Roberson discloses a method of controlling a sensor device including at least one sensor unit (Figs. 1-2, sensor module, #204), a driving signal generation unit (Detailed Figs. 1-2; processing system, #110), a reference signal generation unit  (Figs. 3-5, waveform generator, #300), and a demodulating unit (Figs. 3-5, control signal circuitry, #320; DC offset circuitry, #316), the method comprising: 
generating a driving signal via the driving signal generation unit, the driving signal being a sine wave having a driving frequency (Detailed Description, [0044], “…processing system 110 may drive at least one sensor electrode in a capacitive pixel 205 with a transmitter signal and receive resulting signals using one or more of the other sensor electrodes in the capacitive pixel 205, where a resulting signal comprising effects corresponding to the transmitter signal. The resulting signal is utilized by the processing system 110 or other processor to determine the position of the input object. The sensor electrodes that are driven with the transmitter signal are modulated by the transmitter signal relative to the sensor electrodes that receive the resulting signals. In one embodiment, both the sensor electrodes that are driven with the transmitter signal and the sensor electrodes that receive the resulting signals are modulated.”); 
outputting a detection signal via the sensor unit according to the driving signal, the detection signal being a sine wave having a frequency equal to the driving frequency and an amplitude corresponding to a physical quantity detected by the sensor unit (Figs. 1-2, sensor module, #204; Detailed Description, [0040-0055]); 
 (Figs. 3-5, waveform generator, #300; Detailed Description, [0063-0090], “The waveform generator 300 may generate a full waveform by generating two half periods, that are anti-symmetric. For example, the two half periods may be similar in shape but opposite in polarity. For example, the polarity switch 314 may include circuitry configured to switch the polarity each half period based on polarity switch control signals…In one or more embodiments, the waveform is a modulated signal and contains one or more bursts over a period of time. Further, in one or more embodiment, each burst includes a multiple cycles of positive and negative voltage transitions…The phase increment circuitry 302 may be communicatively coupled to the ASIC register configured to program the phase increment…The sensing frequency, may be controlled by the HALF_CYCLE_CNT according to the following equation”); 
controlling, in the normal mode, the demodulating unit so as to multiply the detection signal by a first reference signal to generate a first multiplied signal having a direct-current component, thereby outputting a first demodulation signal corresponding to the physical quantity detected (Figs. 3-5,  control signal circuitry, #320; DC offset circuitry, #316; Detailed Description, [0063-0090]); 
changing, if the calculated noise amount exceeds a threshold value, the driving frequency for the normal mode (Detailed Description, [0056-0060], “The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform. Various circuit components of the waveform generator may be configured to address the RAM table during each half period of the waveform. In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises…In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”).

Roberson does not explicitly disclose the entirety of the combination of the steps of:
controlling the reference signal generation unit in a noise detection mode for detecting the noise so as to generate a second reference signal, the second reference signal being a sine wave having a frequency equal to the frequency of the detection signal and a phase shifted from the phase of the detection signal; 
controlling, in the noise detection mode, the demodulating unit so as to multiply the detection signal by the second reference signal to generate a second multiplied signal having a direct-current component, thereby outputting a second demodulation signal corresponding to a noise component superimposed on the detection signal; 
calculating a noise amount corresponding a time-varying change in the second demodulation signal in the noise detection mode.

Roberson2, in a similar field of endeavor, discloses a method of controlling a sensor device (Figs. 1-2, generally) comprising: 
controlling the reference signal generation unit in a noise detection mode for detecting the noise (Detailed Description, [0029]), so as to generate a second reference signal, the second reference signal being a sine wave having a frequency equal to the frequency of the detection signal and a phase shifted from the phase of the detection signal (Fig. 2-5, Detailed Description, [0041-0050], “For example phase delayed or “shifted” versions of the same code sequence can be distinct and substantially orthogonal such that they are readily distinguishable. In various cases, interpolation between phase shifts may even be possible.”); 
(Figs. 2-6, Detailed Description, [0041-0066], “As described in greater detail below, an estimate of the noise may be obtained by multiplying the integrator output 517 by a sequence 540 that is orthogonal to all of the distinct codes used to generate the transmitted waveforms. Estimating the noise in this manner (e.g., using hardware) simplifies the associated firmware and improves overall device performance.”); 
calculating a noise amount corresponding a time-varying change in the second demodulation signal in the noise detection mode (Figs. 2-5, Detailed Description, [0042-0055], “Thus, it is desired to adjust system operating parameters only as and when necessary to compensate for high noise conditions. Accordingly, it is desirable to provide an up to date estimate of system noise...G. 5 is a schematic block diagram of an exemplary receiver module 500 including receiver electrodes 504 and 508, and receiver circuitry comprising a plurality of descrambler modules corresponding to a plurality of transmitter signals, plus an additional descrambler module for noise estimation in accordance with various embodiments.”).

It would have been obvious to one of ordinary in the art to have modified the method of Roberson to include the teachings of Roberson2 in such a way to add the steps of controlling the reference signal generation unit in a noise detection mode for detecting the noise so as to generate a second reference signal, the second reference signal being a sine wave having a frequency equal to the frequency of the detection signal and a phase shifted from the phase of the detection signal; controlling, in the noise detection mode, the demodulating unit so as to multiply the detection signal by the second reference signal to generate a second multiplied signal having a direct-current component, thereby  (Roberson, Abstract, Summary, [0004-0006], “Specifically, the device and method provide improved user interface functionality by measuring and estimating a noise component using a dedicated noise descrambler… By configuring the processing system in this way, the input device and method can determine an up to date noise estimate and adjust operational parameters accordingly, thereby minimizing unnecessary performance degradation. Thus, the sensor device provides increased user interface flexibility..”), which improves user interaction. The fact that Roberson and Roberson2 are directed towards similar types of capacitive sensing devices, given the common inventor and assignee, makes this combination more easily implemented. 

Regarding claim 13, Roberson in combination with Roberson2 discloses a program storage device readable by machine (Roberson, Detailed Description, [0039]), which causes a computer to execute the method of claim 12 for controlling a sensor device.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626